   Case 1:19-mj-00315-JFA Document 8 Filed 07/12/19 Page 1 of 2 PageID# 41



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                      )       No. 1:19-MJ-315
                                              )
       v.                                     )       Magistrate Judge John F. Anderson
                                              )
MICHAEL BERNARD BAGLEY                        )
                                              )
       Defendant                              )

                                 MOTION FOR DETENTION

       The United States of America, by and through its attorneys, G. Zachary Terwilliger,

United States Attorney for the Eastern District of Virginia and Jamar K. Walker, Assistant

United States Attorney, consistent with its representations at the defendant’s initial appearance

on July 9, 2019, hereby moves this Court to detain the defendant.

       In support of its motion, the United States has previously filed a memorandum in support

of the motion. Doc. No. 7.



                                              Respectfully Submitted,

                                              G. Zachary Terwilliger
                                              United States Attorney


                                      By:            /s/
                                              Jamar K. Walker
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              2100 Jamieson Ave
                                              Alexandria, VA
                                              Phone: 703-299-3700
                                              Fax: 703-299-3981




                                                  1
   Case 1:19-mj-00315-JFA Document 8 Filed 07/12/19 Page 2 of 2 PageID# 42



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of July, 2019, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will send a notification of

such filing (NEF) to all counsel of record.



                                                      /s/                            .
                                              Jamar K. Walker
                                              Assistant United States Attorney




                                                 2
